PER CURIAM.
The title of the action would' indicate that It was brought to charge the defendant individually, but a reading of the allegations of the complaint would seemingly support a cause of action against either the territory of Arizona, or against the defendant as treasurer of that territory; and, as the inconsistency thus created might produce confusion and injury if the election which the plaintiffs should make were left until the trial, we think it was but right that, instead of leaving the defendant to guess in what capacity he was sued, the plaintiff should be compelled to make the complaint definite by a proper allegation as to whether he intends to charge the defendant personally or officially. The order should therefore be reversed, with $10 costs and disbursements, and the motion granted, with $10 costs.